

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of the 24th
day of January, 2008 (the “Effective Date”) by and between MiddleBrook
Pharmaceuticals, Inc., a Delaware corporation, with its principal office at
20425 Seneca Meadows Parkway, Germantown, Maryland 20876 (the “Company”), and
the several purchasers identified in the attached Exhibit A (individually, a
“Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
up to 8,750,000 shares (the “Shares”) of the authorized but unissued shares of
common stock, $0.01 par value per share, of the Company (the “Common Stock”);
and (ii) warrants in the form attached as Exhibit B to purchase an aggregate of
approximately 3,500,000 shares of Common Stock (each, a “Warrant,” and
collectively, the “Warrants”); and
 
WHEREAS, the Purchasers, severally, wish to purchase the Shares and the Warrants
on the terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
 
(a) “Affiliate” of a party means any corporation or other business entity
controlled by, controlling or under common control with such party. For this
purpose “control” shall mean direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting or income interest in such corporation or
other business entity.
 
(b) “Agreement” means this Securities Purchase Agreement.
 
(c) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which banking institutions in the State
of New York are authorized or required by law or other governmental action to
close.
 
(d) “Closing Dates” means the dates of the First Closing and the Additional
Closing.
 
(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
 
(f) “Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the date hereof, among the Company and the Purchasers.
 
(g) “Operative Agreements” shall mean the Registration Rights Agreement and the
Warrants together with this Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
(h) “Majority Purchasers” shall mean Purchasers which, at any given time, hold
greater than fifty percent (50%) of the voting power of the outstanding Shares,
that have not been resold pursuant to an effective registration statement under
the Securities Act or Rule 144 under the Securities Act.
 
(i) “Rules and Regulations” shall mean the rules and regulations of the SEC.
 
(j) “SEC” shall mean the Securities and Exchange Commission.
 
(k) “SEC Documents” shall have the meaning set forth in Section 3.26 below.
 
(l) “Securities” shall mean the Shares, the Warrants and the Underlying Shares.
 
(m) “Securities Act” shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.
 
(n) “Subsidiary” of any entity means another entity, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first entity.
 
(o) “Trading Day” means(a) if the Common Stock is listed or quoted on the NASDAQ
Global Market, then any day during which securities are generally eligible for
trading on the NASDAQ Global Market, or (b) if the Common Stock is not then
listed or quoted and traded on the NASDAQ Global Market, then any Business Day.
 
(p) “Underlying Shares” shall mean the shares of Common Stock issuable upon
exercise of the Warrants.
 
2. Purchase and Sale of Securities.
 
2.1  Purchase and Sale. Subject to and upon the terms and conditions set forth
in this Agreement, the Company agrees to issue and sell to each Purchaser, and
each Purchaser, severally, hereby agrees to purchase from the Company, on the
Closing Dates, (i) the number of shares of Common Stock set forth opposite the
name of such Purchaser under the heading “Number of Shares to be Purchased” on
Exhibit A hereto, at a purchase price of $2.40 per share and (ii) a Warrant to
purchase the number of Underlying Shares set forth opposite the name of such
Purchaser under the heading “Number of Shares Underlying the Warrant” on Exhibit
A (which number of Underlying shares shall equal 0.40 share of Common Stock for
every one Share purchased by the Purchaser), having an exercise price of $3.00
per Underlying Share. The total purchase price payable by each Purchaser for the
Securities that such Purchaser is hereby agreeing to purchase is set forth
opposite the name of such Purchaser under the heading “Aggregate Purchase Price”
on Exhibit A hereto. The aggregate purchase price payable by the Purchasers to
the Company for all of the Securities shall be up $21,000,000.
 
 
-2-

--------------------------------------------------------------------------------

 
2.2  Closings. The first closing of the transactions contemplated under this
Agreement (the “First Closing”) shall take place at the offices of Dewey &
LeBoeuf LLP, 1301 Avenue of the Americas, New York, New York 10019, counsel to
the Company, on the second business day after the Company shall have given
written notice (the “Closing Notice”) to the Purchasers that all of the
conditions precedent set forth in Section 5.1 have been satisfied in full or at
such other location, date and time as may be agreed upon between the Majority
Purchasers and the Company. At the First Closing, the Company shall deliver to
each Purchaser listed on Exhibit A hereto as participating in the First Closing
a single stock certificate and a single Warrant representing the number of
Securities purchased by such Purchaser, each to be registered in the name of
such Purchaser, or in such nominee’s or nominees’ name(s) as designated by such
Purchaser in writing in the form of the Investor Questionnaire attached hereto
as Appendix I, against payment of the purchase price therefor by wire transfer
of immediately available funds to such account or accounts as the Company shall
designate in writing. Upon the completion of the First Closing, an additional
closing, which shall take place within 5 Trading Days of the date hereof (the
“Additional Closing”), will become unconditional. Notwithstanding anything
herein to the contrary, an Additional Closing may not occur without the prior
written consent of each Purchaser and the Placement Agent. At the Additional
Closing which shall take place at the offices of Dewey & LeBoeuf LLP, 1301
Avenue of the Americas, New York, New York 10019, counsel to the Company, the
Company shall deliver to the Purchasers, listed on Exhibit A hereto as
participating in the Additional Closing, a single stock certificate and a single
Warrant representing the number of Securities purchased by such Purchaser, to be
registered in the name of such Purchaser, or in such nominee’s or nominees’
name(s) as designated by such Purchaser in writing in the form of the Investor
Questionnaire attached hereto as Appendix I, against payment of the purchase
price therefor by wire transfer of immediately available funds to such account
or accounts as the Company shall designate in writing.
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Purchasers as follows:
 
3.1  Incorporation. The Company has been duly incorporated and is a validly
existing corporation in good standing under the laws of Delaware with full power
and authority (corporate and other) to own, lease and operate, as the case may
be, its properties and conduct its business as now conducted; and the Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the nature of the business conducted by it, or its ownership or leasing
of property, or its employment of employees or consultants therein, makes such
qualification necessary, except where the failure to be so qualified or be in
good standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the financial condition, business,
properties, or results of operations of the Company (“Material Adverse Effect”).
The Company has not received a written notification that any proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification,
and to the Company’s knowledge, no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification. The Company is in possession
of and operating in material compliance with all authorizations, licenses,
certificates, consents, orders and permits from state, federal and other
regulatory authorities that are material to the conduct of its business, all of
which are valid and in full force and effect. The Company is not in violation of
its charter or bylaws. Except as disclosed in the SEC Documents the Company does
not own or control, directly or indirectly, any corporation, association or
other entity. Complete and correct copies of the certificate of incorporation
(the “Certificate of Incorporation”) and bylaws (the “Bylaws”) of the Company as
in effect on the Effective Date have been filed by the Company with the SEC. The
business described in the SEC Documents is carried on primarily by the Company
and the Company does not have any Subsidiary that constitutes a “Significant
Subsidiary” as such term is defined in Item 1-02(w) of Regulation S-X.
 
 
-3-

--------------------------------------------------------------------------------

 
3.2  Authority. The Company has all requisite corporate power and authority to
enter into this Agreement and the other Operative Agreements and to perform the
transactions contemplated hereby and thereby. The Operative Agreements have been
duly authorized, executed and delivered by the Company and are valid and binding
agreements on the part of the Company, enforceable in accordance with their
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. The performance
of this Agreement and the other Operative Agreements and the consummation of the
transactions herein and therein contemplated will not result in (A) any
violation of the Certificate of Incorporation or Bylaws of the Company or (B) a
breach or violation of any of the terms and provisions of, or constitute a
default under any contract, agreement, license, understanding, indenture,
mortgage, deed of trust, loan agreement, joint venture, lease (including without
limitation any sale and leaseback arrangement) or bond, debenture, note or other
evidence of indebtedness, to which the Company is a party or by or to which it
or its properties (including without limitation all Company Intellectual
Property (as defined in Section 3.9(b)) are or may be bound or subject (each, a
“Contract”) or any law, order, ruling, rule, regulation, writ, assessment,
injunction, judgment or decree of any government or governmental court, agency
or body, domestic or foreign, having jurisdiction over the Company or over any
of its respective properties (including without limitation all Company
Intellectual Property) or Contracts (“Government Entity”) or by or to which they
or such of its properties or Contracts are or may be bound or subject (each, a
“Law”), except in the case of this clause (B), such defaults or violations which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No consent, approval, authorization or order of or
qualification with any Government Entity is required for the execution and
delivery of this Agreement or the other Operative Agreements and the
consummation by the Company of the transactions herein and therein contemplated,
except such consents (i) that will be obtained prior to the Closing Dates and
(ii) as may be required under the Securities Act, the Exchange Act (if
applicable), the Rules and Regulations, or under state or other securities or
blue sky laws or the National Association of Securities Dealers, Inc. (the
“NASD”), all of which requirements will be satisfied in all material respects at
or prior to the Closing Dates.
 
 
-4-

--------------------------------------------------------------------------------

 
3.3  Litigation; Contracts. Except as disclosed in the SEC Documents, there are
no actions, suits, claims, investigations or proceedings pending or, to the
Company’s knowledge, threatened to which the Company or, to the Company’s
knowledge, to which any of its respective directors or officers is a party, or
of which any of its respective properties (including without limitation all
Company Intellectual Property) or any Contract is the subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency which, if adversely
decided, would be reasonably likely to result in a decision, ruling, finding,
judgment, decree, order or settlement having a Material Adverse Effect or to
prevent consummation of the transactions contemplated hereby. There are no
Contracts of a character required to be described or referred to in the SEC
Documents, and/or filed as an exhibit to, by the Securities Act, the Exchange
Act or the Rules and Regulations which have not been accurately described in all
material respects in the SEC Documents, and/or filed as an exhibit to such SEC
Documents. Except to the extent disclosed in the SEC Documents, the Contracts
described in the SEC Documents are in full force and effect and are valid
agreements, enforceable by the Company, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles, and except where the enforceability and validity
thereof would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. No event has occurred, and no
circumstances or condition exists, that (with or without notice or lapse of
time) (A) has resulted or is reasonably likely to result in a breach, default,
violation or waiver of any Contract or any provision thereof; (B) gives or is
reasonably likely to give any party to any Contract the right to declare a
breach, default or violation of or exercise any remedy under such Contract; (C)
gives or is reasonably likely to give any party to any Contract the right to
cancel, terminate, modify or be excused from performance of any obligations
under such Contract; or (D) has resulted or is reasonably likely to result in a
violation of any Law or in imposition of any fines, penalties, damages,
injunctions, prohibitions or other sanctions, except in the cases of clauses
(A), (B) and (C) where such breaches, defaults, violations, waivers, remedies,
cancellations, terminations, modifications excuses or impositions would not
reasonably by expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
3.4  Capitalization. All outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
have not been issued in violation of any preemptive rights or other rights to
subscribe for or purchase securities. The authorized capital stock of the
Company consists of (i) 225,000,000 shares of Common Stock, of which
approximately 46,748,748 shares are outstanding on the date hereof and
(ii) 25,000,000 shares of preferred stock, of which no shares are outstanding on
the date hereof. Except for options to purchase Common Stock, other equity
awards issued to employees and consultants of the Company pursuant to employee
benefits plans and the warrants disclosed in the SEC Documents, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements, arrangements or commitments of any character
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any shares of the capital stock of the Company or other
equity interests in the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests, and
there are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of its capital stock or other equity
interests. There are no voting agreements or other similar arrangements with
respect to the Common Stock to which the Company is a party. The description of
the Company’s stock option plans, employee stock purchase plans or similar
arrangements, and the options or other rights granted and exercised thereunder,
set forth in the SEC Documents accurately and fairly presents, in all material
respects, the information required to be shown with respect to such plans,
arrangements, options and rights. Except as described in the SEC Documents or as
have been waived, no person or entity has the right to require the Company to
register any securities of the Company under the Securities Act, whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other person or entity. The
issuance and sale of the Securities hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other person or entity
(other than the Purchasers) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.
 
 
-5-

--------------------------------------------------------------------------------

 
3.5  Authorization. The Securities have been duly authorized for issuance and
sale to the Purchasers pursuant to this Agreement and, when issued and delivered
by the Company against payment therefor in accordance with the terms of this
Agreement, will be duly and validly issued and fully paid and nonassessable, and
will be sold free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest. The Underlying Shares have been duly and validly
authorized and reserved for issuance and, upon exercise of the Warrants in
accordance with their terms, including payment of the exercise price therefore,
the Underlying Shares will be validly issued, fully paid and nonassessable and
will be sold free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest. No preemptive right, co-sale right, registration
right, right of first refusal or other similar right of stockholders exists with
respect to any of the Securities or the issuance and sale thereof, other than
those that have been expressly waived prior to the date hereof, those that will
have been expressly waived prior to the Closing Dates, and those that will
automatically expire upon or will not apply to the consummation of the
transactions contemplated on the Closing Dates. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Securities,
except as may be required (i) under state or other securities or blue sky laws
or (ii) pursuant to the Registration Rights Agreement. The Company does not have
a stockholder rights plan or other “poison pill” arrangement and no provision of
the Company’s Certificate of Incorporation or Bylaws that is or could reasonably
be expected to become applicable to the Purchasers as a result of the
transactions contemplated hereby.
 
3.6  Accountants. PricewaterhouseCoopers LLP, whose report on the financial
statements of the Company is filed with the SEC in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2006, are independent registered
public accountants as required by the Securities Act and the Rules and
Regulations. Except as described in the SEC Documents and as preapproved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
to the Company’s knowledge, PricewaterhouseCoopers LLP has not engaged in any
“prohibited activities” (as defined in Section 10A of the Exchange Act) on
behalf of the Company.
 
3.7  Financial Statements. The financial statements of the Company contained in
the SEC Documents, together with the related schedules and notes: (i) present
fairly, in all material respects, the financial position of the Company as of
the dates indicated and the results of operations and cash flows of the Company
for the periods specified; (ii) have been prepared in compliance with
requirements of the Securities Act and the Rules and Regulations and in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis during the periods presented and present fairly,
in all material respects, the information required to be stated therein
(provided, however, that the statements that are unaudited are subject to normal
year-end adjustments and do not contain certain footnotes required by generally
accepted accounting principles); (iii) comply with the antifraud provisions of
the federal securities laws; and (iv) describe accurately, in all material
respects, the controlling principles used to form the basis for their
presentation. There are no financial statements (historical or pro forma) and/or
related schedules and notes that are required to be included in the SEC
Documents that are not included as required by the Securities Act, the Exchange
Act and/or the Rules and Regulations.
 
3.8  No Changes. Subsequent to December 31, 2006, except as otherwise described
in the SEC Documents, there has not been (i) any change, development or event
that would reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect, (ii) any transaction that is material to the
Company, (iii) any obligation, direct or contingent, that is material to the
Company, incurred by the Company, (iv) any change in the capital stock or
outstanding indebtedness of the Company that is material to the Company, (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or (vi) any loss or damage (whether or not insured) to the
property of the Company that has been sustained or will have been sustained that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
3.9  Property.
 
(a) Except as set forth in the SEC Documents: (i) the Company has good and
marketable title to all properties and assets described in the SEC Documents as
owned by it free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest, whether imposed by agreement, contract,
understanding, law, equity or otherwise, except for Permitted Liens (as defined
below) or where any failure to have good and marketable title to such properties
and assets, individually or in the aggregate, would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; and (ii)
the Company has valid and enforceable leases, including without limitation any
leases that are the subject of any sale and leaseback arrangement, for all
properties described in the SEC Documents as leased by it, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. Except as set
forth in the SEC Documents, the Company owns or leases all such properties as
are necessary to its operations as now conducted or as proposed to be conducted.
A “Permitted Lien” shall mean (i) liens for taxes not yet due, (ii) mechanics
liens and similar liens for labor, materials or supplies incurred in the
ordinary course of business for amounts that are not delinquent and (iii) any
liens that individually or in the aggregate are not material.
 
 
-6-

--------------------------------------------------------------------------------

 
(b) Except as described in the SEC Documents, to the Company’s knowledge the
Company owns or has valid, binding and enforceable licenses or other rights to
use the patents and patent applications, inventions, copyrights, trademarks,
service marks, trade names, service names, technology or know-how (including
trade secrets and other unpatented and/or unpatentable proprietary rights and
excluding generally commercially available “off the shelf” software programs
licensed pursuant to shrink wrap or “click and accept” licenses) necessary to
conduct its business in the manner described in the SEC Documents (collectively,
the “Company Intellectual Property”), except for any Company Intellectual
Property the absence of which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Company
Intellectual Property is free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, whether imposed by agreement,
contract, understanding, law, equity or otherwise, except for Permitted Liens or
where any failure to have such adequate licenses or other rights of use to such
Intellectual Property, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as described in the SEC Documents. The Company is not obligated to pay a
royalty, grant a license or provide other consideration to any third party in
connection with the Company Intellectual Property other than as disclosed in the
SEC Documents or except as could not reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the SEC Documents or as could not
reasonably be expected to have a Material Adverse Effect, (i) the Company has
not received any notice of infringement or conflict with asserted rights of
others with respect to any Company Intellectual Property, (ii) the conduct of
the business of the Company in the manner described in the SEC Documents does
not and will not, to the knowledge of the Company, infringe, interfere or
conflict with any valid issued patent claim or other intellectual property right
of any third party known to the Company and (iii) no third party, including any
academic or governmental organization, possesses rights to the Company
Intellectual Property which, if exercised, would enable such party to develop
products competitive to those of the Company. Except as disclosed in the SEC
Documents, the Company has not received any notice or has any knowledge of (i)
any potential infringement or misappropriation by others of the Company
Intellectual Property or (ii) any intellectual property of others that
potentially conflicts or interferes with the Company Intellectual Property, that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. To the Company’s knowledge, no claim of any patent or
patent application (assuming the claims of patent applications issue as
currently pending) included in the Company Intellectual Property is
unenforceable or invalid, except for such unenforceability or invalidity that
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect or except as described in the SEC Documents. Each
former and current employee and independent contractor of the Company has signed
and delivered one or more written contracts with the Company pursuant to which
such employee or independent contractor assigns to the Company all of his, her
or its rights in and to any inventions, discoveries, improvements, works of
authorship, know-how or information made, conceived, reduced to practice,
authored or discovered in the course of employment by or performance of services
for the Company and any and all patent rights, copyrights, trademark and other
intellectual property rights therein or thereto.
 
 
-7-

--------------------------------------------------------------------------------

 
3.10  Tax Returns. The Company has timely filed all federal, state and foreign
income and franchise tax returns required to be filed by the Company on or prior
to the date hereof, and has paid all taxes shown thereon as due, and there is no
tax deficiency that has been or, to the Company’s knowledge, might be asserted
against the Company that could reasonably be expected to have a Material Adverse
Effect. All tax liabilities are adequately provided for on the books of the
Company.
 
3.11  Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
3.12  Audit Committee. The Company’s Board of Directors has validly appointed an
Audit Committee whose composition satisfies the requirements of Rule 4350(d)(2)
of the Rules of the NASD (the “NASD Rules”) and the Board of Directors and/or
the Audit Committee has adopted a charter that satisfies the requirements of
Rule 4350(d)(1) of the NASD Rules. The Audit Committee has reviewed the adequacy
of its charter within the past 12 months.
 
3.13  Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.
 
 
-8-

--------------------------------------------------------------------------------

 
3.14  Insurance. The Company maintains insurance with insurers of recognized
financial responsibility of the types and in the amounts it reasonably believes
to be adequate for its business and consistent with insurance coverage
maintained by similar companies in similar businesses, including, but not
limited to, insurance covering the acts and omissions of directors and officers,
real and personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
all of which insurance is in full force and effect; and the Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.
 
3.15  Losses. The Company has not sustained since December 31, 2006 any losses
or interferences with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, other than any losses or
interferences which could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
3.16  Labor Disputes. No labor dispute with employees of the Company exists or,
to the Company’s knowledge, is imminent which could reasonably be expected to
have a Material Adverse Effect. No collective bargaining agreement exists with
any of the Company’s employees and, to the Company’s knowledge, no such
agreement is imminent.
 
3.17  NASDAQ Global Market. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed on the NASDAQ Global Market, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ Global Market. Except as disclosed in
the Company’s Form 8-K filed on May 10, 2005, the Company has not received any
notification that the SEC or the NASDAQ Stock Market LLC is contemplating
terminating such registration or listing. The Company has taken all actions
necessary to list the Securities for quotation on the NASDAQ Global Market. The
Company is in compliance with all corporate governance requirements of the
NASDAQ Global Market except for such non-compliance as would not, individually
or in the aggregate, have a Material Adverse Effect. The Company shall comply
with all requirements of the NASD with respect to the issuance of the Shares and
the listing of the Shares on the NASDAQ Global Market and such other securities
exchange or automated quotation system, as applicable. The sale and issuance of
the Securities does not require stockholder approval, including, without
limitation, pursuant to the NASD Rules.
 
3.18  Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
 
 
-9-

--------------------------------------------------------------------------------

 
3.19  Offering Materials. Other than the SEC Documents and the Operative
Agreements (collectively, the “Offering Materials”), the Company has not
distributed and, prior to the Closing Dates, will not distribute, any offering
materials in connection with the offering and sale of the Securities. The
Company has not in the past nor will it hereafter take any action to sell, offer
for sale or solicit offers to buy any securities of the Company which would
require the offer, issuance or sale of the Shares, as contemplated by this
Agreement, to be registered under Section 5 of the Securities Act (other than
pursuant to the Registration Rights Agreement).
 
3.20  No Manipulation of Stock. Neither the Company nor, to its knowledge, any
of its affiliates has taken, directly or indirectly, any action designed to or
which has constituted or which would reasonably be expected to cause or result,
under the Exchange Act or otherwise, in the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.
 
3.21  ERISA. The Company is in compliance in all material respects with all
currently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except where a failure to so comply could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; to the Company’s knowledge, no unwaivable “reportable event” (as defined
in ERISA) has occurred with respect to any “pension plan” (as defined in ERISA)
for which the Company would have any liability; the Company has not incurred and
does not expect to incur any material liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or (ii)
Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”); and each
“pension plan” for which the Company would have any liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.
 
3.22  Environmental. Except as set forth in the SEC Documents: (i) the Company
is in material compliance with all rules, laws and regulations relating to the
use, treatment, storage and disposal of toxic substances and protection of
health or the environment (“Environmental Laws”) which are applicable to its
business; (ii) the Company has not received any notice from any governmental
authority or third party of an asserted claim under Environmental Laws, which
claim is required to be disclosed in the SEC Documents; (iii), to the Company’s
knowledge, the Company is not currently required to make future material capital
expenditures to comply with Environmental Laws; and (iv) to the Company’s
knowledge, no property that is owned, leased or occupied by the Company has been
designated a Superfund site pursuant to the Comprehensive Response, Compensation
and Liability Act of 1980, as amended (42 U.S.C. Section 9601, et seq.), or
otherwise designated as a contaminated site under applicable state or local law.
 
3.23  Outstanding Loans to Officers or Directors. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any of the members
of the families of any of them.
 
 
-10-

--------------------------------------------------------------------------------

 
3.24  Regulatory Compliance.
 
(a) The Company possess all certificates, authorizations and permits issued by
the appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as currently conducted, including without limitation all
such certificates, authorizations and permits required by the United States Food
and Drug Administration (the “FDA”) or any other federal, state or foreign
agencies or bodies engaged in the regulation of pharmaceuticals or biohazardous
materials, except where the failure to so possess such certificates,
authorizations and permits, individually or in the aggregate, would not result
in a Material Adverse Effect or except as disclosed in the SEC Documents. The
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.
 
(b) Except to the extent disclosed in the SEC Documents, the Company has not
received any written notices or statements from the FDA, the European Medicines
Agency (the “EMEA”) or any other governmental agency, and otherwise has no
knowledge or reason to believe, that (i) any new drug application or marketing
authorization application for any product or potential product of the Company is
or has been rejected or determined to be non-approvable or conditionally
approvable; and (ii) any license, approval, permit or authorization to conduct
any clinical trial of or market any product or potential product of the Company
has been, will be or may be suspended or revoked, except in the cases of clauses
(i) and (ii) where such rejections, determinations, delays, requests,
suspensions, revocations, modifications or limitations could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(c) To the Company’s knowledge, the preclinical and clinical testing,
application for marketing approval of, manufacture, distribution, promotion and
sale of the products and potential products of the Company is in compliance, in
all material respects, with all laws, rules and regulations applicable to such
activities, including without limitation applicable good laboratory practices,
good clinical practices and good manufacturing practices, except for such
non-compliance as would not, individually or in the aggregate, have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the SEC Documents are accurate in all material respects. Except to
the extent disclosed in the SEC Documents, the Company has not received notice
of adverse finding, warning letter or clinical hold notice from the FDA or any
non-U.S. counterpart of any of the foregoing, or any untitled letter or other
correspondence or notice from the FDA or any other governmental authority or
agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters and correspondence and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, have a Material Adverse Effect. The Company has not, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field correction, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged or potential lack of
safety or efficacy of any product or potential product of the Company, or any
violation of any material applicable law, rule, regulation or any clinical trial
or marketing license, approval, permit or authorization for any product or
potential product of the Company, except such notices or actions as would not,
individually or in the aggregate, have a Material Adverse Effect. 
 
 
-11-

--------------------------------------------------------------------------------

 
3.25  Lock-Up Agreements. The Company has caused each person listed on Schedule
I hereto to furnish to the Placement Agent (as defined herein), on or prior to
the date of this Agreement, a letter or letters, in form and substance
reasonably satisfactory to the Placement Agent (the “Lock-up Agreements”),
pursuant to which such person shall agree not to, directly or indirectly, for a
period (the “Lock-up Period”) commencing on the date of this Agreement and
ending on the Effectiveness Date of the Initial Registration Statement (as such
terms are defined in the Registration Rights Agreement), offer, sell, pledge,
contract to sell, grant any option to purchase, grant a security interest in,
hypothecate or otherwise sell or dispose of (collectively, a “Transfer”) any
shares of Common Stock (including without limitation, shares of Common Stock
that may be deemed to be beneficially owned by such person in accordance with
the Rules and Regulations and shares of Common Stock that may be issued upon the
exercise of a stock option or warrant) or any securities convertible into,
derivative of or exchangeable or exercisable for Common Stock (collectively,
“Covered Securities”), owned directly by such person or as to which such person
has the power of disposition, in any such case whether owned as of the date of
such letter or acquired thereafter, except for such Transfers that are expressly
permitted by the Lock-up Agreements. The foregoing restrictions have been
expressly agreed to preclude the holder of the Covered Securities from engaging
in any hedging or other transaction, as more fully described in the Lock-up
Agreements. Furthermore, such person has also agreed and consented to the entry
of stop transfer instructions with the Company’s transfer agent against the
transfer of the Covered Securities held by such person except in compliance with
this restriction. The Company hereby represents and warrants that it will not
release, prior to the expiration of the Lock-up Period, any of its officers from
any Lock-up Agreements currently existing or hereafter effected without the
prior ritten consent of Rodman & Renshaw, LLC.
 
3.26  SEC Documents. The Company has made available to each Purchaser, a true
and complete copy of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, each current report on Form 8-K (except for the information
deemed to be furnished and not filed therewith), and definitive proxy statement,
filed by the Company with the SEC during the period commencing on January 1,
2007 and ending on the date hereof. The Company will, promptly upon the filing
thereof, also make available to each Purchaser all Quarterly Reports on Form
10-Q and Current Reports on Form 8-K and definitive proxy statements filed by
the Company with the SEC during the period commencing on the date hereof and
ending on the Closing Dates (all such materials required to be furnished to each
Purchaser pursuant to this sentence or pursuant to the next preceding sentence
of this Section 3.26 being called, collectively, the “SEC Documents”). The
Company has filed in a timely manner all documents that the Company was required
to file under the Exchange Act during the 12 months preceding the date of this
Agreement. As of their respective filing dates, the SEC Documents complied or,
when filed will comply in all material respects with the requirements of the
Exchange Act or the Securities Act, as applicable, and none of the SEC Documents
contained or, when filed, will contain any untrue statement of a material fact
or omitted or, when filed, will omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, as of
their respective filing dates, except to the extent corrected by a subsequently
filed SEC Document.
 
 
-12-

--------------------------------------------------------------------------------

 
3.27  Brokers or Finders. Except for Rodman & Renshaw, LLC, the Company has not
dealt with any broker or finder in connection with the transactions contemplated
by this Agreement, and, except for certain fees and expenses payable by the
Company to Rodman & Renshaw, LLC, the Company has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage or finders’ fees
or agents commissions or any similar charges in connection with this Agreement
or any transaction contemplated hereby.
 
3.28  No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances within the prior six months that would require registration
under the Securities Act of the issuance of the Securities to the Purchasers.
 
3.29  No General Solicitation. Neither the Company nor, to the knowledge of the
Company, any person acting for the Company, has conducted any “general
solicitation” (as such term is defined in Regulation D) with respect to any of
the Securities being offered hereby. The Company will not distribute any
offering material in connection with the sale of the Securities prior to the
Closing Dates, other than this Agreement, the Registration Rights Agreement and
the SEC Documents.
 
3.30  Private Placement. The offer and sale of the Securities to the Purchasers
as contemplated hereby is exempt from the registration requirements of the
Securities Act.
 
3.31  S-3 Eligibility. The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for sale by the Purchasers as contemplated by the Registration Rights
Agreement.
 
3.32  Disclosures. Neither the Company nor any person or entity acting on its
behalf has provided the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby,
except as has been provided pursuant to confidentiality agreements with certain
of the Purchasers or as has been acquired by certain Purchasers in the ordinary
course of the performance of their duties as employees or directors of the
Company.
 
4. Representations and Warranties of the Purchasers. Each Purchaser severally
for itself, and not jointly with the other Purchasers, represents and warrants
to the Company as follows:
 
4.1  Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors and shareholders necessary for the authorization,
execution, delivery and performance of the Operative Agreements and the
consummation of the transactions contemplated herein and therein has been taken.
When executed and delivered, each of the Operative Agreements will constitute
the legal, valid and binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles. Such Purchaser has all requisite
corporate power to enter into each of the Operative Agreements and to carry out
and perform its obligations under the terms of the Operative Agreements. Such
Purchaser has the knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Securities and has the ability to bear the economic risks of an investment in
the Securities for an indefinite period of time.  
 
4.2  Purchase Entirely for Own Account. Such Purchaser is acquiring the
Securities being purchased by it hereunder for its own account, and not for
resale or with a view to distribution thereof in violation of the Securities
Act. Such Purchaser has not entered into an agreement or understanding with any
other party to resell or distribute such Securities without prejudice, however,
to such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold Securities for any period
of time.
 
4.3  Investor Status; Etc. Such Purchaser certifies and represents to the
Company that it is now, and at the time such Purchaser acquires any of the
Securities, such Purchaser will be, an “Accredited Investor” as defined in Rule
501 of Regulation D promulgated under the Securities Act and was not organized
for the purpose of acquiring the Securities. Such Purchaser’s financial
condition is such that it is able to bear the risk of holding the Securities for
an indefinite period of time and the risk of loss of its entire investment. Such
Purchaser has received, reviewed and considered all information it deems
necessary in making an informed decision to make an investment in the Securities
and has been afforded the opportunity to ask questions of and receive answers
from the management of the Company concerning this investment and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.
 
 
-13-

--------------------------------------------------------------------------------

 
4.4  Shares Not Registered. Such Purchaser understands that the Securities have
not been registered under the Securities Act, by reason of their issuance by the
Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. The Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.
 
4.5  No Conflict. The execution and delivery of the Operative Agreements by such
Purchaser and the consummation of the transactions contemplated hereby and
thereby will not conflict with or result in any violation of or default by such
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of such Purchaser, (ii) any material agreement or instrument, permit,
franchise, or license or (iii) any judgment, order, statute, law, ordinance,
rule or regulations, applicable to such Purchaser or its respective properties
or assets.
 
4.6  Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.
 
4.7  Consents. All consents, approvals, orders and authorizations required on
the part of such Purchaser in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the First
Closing.
 
4.8  Acknowledgments Regarding Placement Agent. Each Purchaser acknowledges that
Rodman & Renshaw, LLC is acting as placement agent (the “Placement Agent”) for
the Securities being offered hereby and will be compensated by the Company for
acting in such capacity. Each Purchaser further acknowledges that in making its
decision to enter into this Agreement and purchase the Securities it has relied
on its own examination of the Company and the terms of, and consequences, of
holding the Securities.
 
4.9  Information. Each Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company, and materials relating to the offer and sale of the Securities, if any,
that have been requested by the Purchaser or its advisors, if any. The Purchaser
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. The Purchaser acknowledges and understands that its investment in
the Securities involves a significant degree of risk, including the risks
reflected in the SEC Documents.
 
4.10  No Public Offering. Such Purchaser has not received any information
relating to the Securities or the Company, and is not purchasing the Securities
as a result of, any form of general solicitation or general advertising,
including but not limited to, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or pursuant to any seminar or meeting whose attendees
were invited by any general solicitation or general advertising.
 
 
-14-

--------------------------------------------------------------------------------

 
4.11  Short Positions; Certain Trading Limitations. Such Purchaser will not, at
any time, use any of the Securities acquired pursuant to this Agreement to cover
any short position in the Common Stock if doing so would be in violation of
applicable securities laws. The Purchaser (i) represents that on and from the
time the Purchaser first became aware of the offering of the Shares until the
date and time hereof neither it nor anyone acting on its behalf has engaged in
and (ii) covenants that for the period commencing on the date and time hereof
and ending on the earlier to occur of (A) the Company’s issuance of a press
release disclosing the transactions contemplated hereby and (B) the Company’s
filing of a Current Report on Form 8-K disclosing the transactions contemplated
hereby, neither it nor anyone acting on its behalf will, engage in any hedging
or other transaction which is designed to or could reasonably be expected to
lead to or result in, or be characterized as, a sale, an offer to sell, a
solicitation of offers to buy, disposition of, loan, pledge or grant of any
right with respect to (collectively, a “Disposition”) the Common Stock of the
Company by the Purchaser or any person or entity. Such prohibited hedging or
other transaction would include without limitation effecting any short sale
(whether or not such sale or position is “against the box”) or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to the Common Stock of the Company or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock of the Company.
Notwithstanding the foregoing, nothing set forth above would prohibit the
location and/or reservation of borrowable shares of Common Stock.
 
4.12  Broker-dealer. The Purchaser is not a broker-dealer. If the Purchaser is
an affiliate of a broker-dealer, the Purchaser is acquiring the Shares in the
ordinary course of its business.
 
4.13  Affiliates. To the knowledge of the Purchaser, the Purchaser is not an
affiliate of the Company, except as otherwise disclosed such Purchaser’s
Investor Questionnaire.
 
5. Conditions Precedent.
 
5.1  Conditions to the Obligation of the Purchasers to Consummate the Closings.
The obligation of each Purchaser to consummate the First Closing and the
Additional Closing and to purchase and pay for the Securities being purchased by
it pursuant to this Agreement is subject to the satisfaction of the following
conditions precedent:
 
 
-15-

--------------------------------------------------------------------------------

 
(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Dates with the same force and effect
as though made on and as of the Closing Dates.
 
(b) The Registration Rights Agreement shall have been executed and delivered by
the Company.
 
(c) The Company shall not have been adversely affected in any material way prior
to the Closing Dates; and the Company shall have performed all obligations and
conditions herein required to be performed or observed by the Company on or
prior to the Closing Dates.
 
(d) The Company shall have filed with NASDAQ a true and complete Notification
Form: Listing of Additional Shares covering the Shares and the Underlying
Shares.
 
(e) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the First
Closing or the Additional Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
(f) The purchase of and payment for the Securities by the Purchasers shall not
be prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby shall have been duly obtained or made and shall be in full
force and effect.
 
(g) The Company shall have obtained and delivered to the Purchasers the Lock-up
Agreements referred to in Section 3.25 hereof.
 
(h) A minimum of 80% of the funds to be received by the Company shall have been
received as payment for shares of Common Stock in accordance with this
Agreement.
 
(i) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the First
Closing and the Additional Closing shall be reasonably satisfactory in form and
substance to such Purchaser, the Purchasers shall have received an opinion of
legal counsel to the Company substantially in the form of Exhibit C attached
hereto, and such Purchaser shall have received such certificates of the
Company’s officers as such Purchaser may have reasonably requested in connection
with such transactions.
 
(j) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
 
 
-16-

--------------------------------------------------------------------------------

 
5.2  Conditions to the Obligation of the Company to Consummate the Closings. The
obligation of the Company to consummate the First Closing and the Additional
Closing and to issue and sell to each of the Purchasers the Securities to be
purchased by it at the First Closing and the Additional Closing is subject to
the satisfaction of the following conditions precedent:
 
(a) The representations and warranties contained herein of such Purchaser shall
be true and correct on and as of the Closing Dates with the same force and
effect as though made on and as of the Closing Dates.
 
(b) The Registration Rights Agreement shall have been executed and delivered by
each Purchaser.
 
(c) The Purchasers shall have performed all obligations and conditions herein
required to be performed or observed by the Purchasers on or prior to the
Closing Dates.
 
(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the First
Closing or the Additional Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
(e) The sale of the Securities by the Company shall not be prohibited by any law
or governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of any other
person with respect to any of the transactions contemplated hereby shall have
been duly obtained or made and shall be in full force and effect.
 
(f) Each of the Purchasers shall have executed and delivered to the Company an
Investor Questionnaire, in the form attached hereto as Appendix I, pursuant to
which each such Purchaser shall provide information necessary to confirm each
such Purchaser’s status as an “accredited investor” (as such term is defined in
Rule 501 promulgated under the Securities Act) and to enable the Company to
comply with the Registration Rights Agreement.
 
(g) Each of the other Purchasers shall have purchased, in accordance with this
Agreement, the number of shares of Common Stock set forth opposite its name
under the heading “Number of Shares to be Purchased” and the number of Warrants
set forth opposite its name on Exhibit A.
 
(h) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the First
Closing and the Additional Closing shall be satisfactory in form and substance
to the Company, and the Company shall have received counterpart originals, or
certified or other copies of all documents, including without limitation records
of corporate or other proceedings, which it may have reasonably requested in
connection therewith.
 
 
-17-

--------------------------------------------------------------------------------

 
6. Transfer, Legends.
 
6.1  Securities Law Transfer Restrictions.
 
(a) Each Purchaser understands that the Securities have not been registered
under the Securities Act or any state securities laws, and each Purchaser agrees
that it will not dispose of the Securities unless (a) the resale of the
Securities is registered under the Securities Act, or (b) such registration is
not required under the Securities Act or any applicable state securities law due
to the applicability of an exemption therefrom. In that connection, such
Purchaser is aware of Rule 144 under the Securities Act and the restrictions
imposed thereby.
 
(b) Each Purchaser acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the issue of Securities, in any
jurisdiction outside of the United States where action for that purpose is
required. Each Purchaser outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make any representation or use any
information in connection with the issue, placement, purchase and sale of the
Securities.
 
(c) Each Purchaser hereby covenants with the Company not to make any sale of the
Securities without complying with the provisions of the Operative Agreements and
such Purchaser acknowledges that the certificates evidencing the Shares and each
Warrant will be imprinted with a legend that prohibits their transference except
in accordance therewith. Each Purchaser acknowledges that there may occasionally
be times when the Company, based on the advice of its counsel, determines that
it must suspend a registration statement (a “Registration Statement”)
registering the Shares and Underlying Shares, until such time as an amendment to
a Registration Statement has been filed by the Company and declared effective by
the SEC or until the Company has amended or supplemented such Prospectus.
 
6.2  Legends.
 
(a) Each certificate requesting any of the Shares shall be endorsed with the
legends set forth below, and each Purchaser covenants that, except to the extent
such restrictions are waived by the Company, it shall not transfer the shares
represented by any such certificate without complying with the restrictions on
transfer described in this Agreement and the legends endorsed on such
certificate:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”
 
 
-18-

--------------------------------------------------------------------------------

 
(b) Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement or (ii) the date that the Purchasers may resell a Security
pursuant to Rule 144 without volume or manner restrictions, the Company shall
(A) deliver to the transfer agent for the Common Stock (the “Transfer Agent”)
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares, together with, if
the sale is being made pursuant to Rule 144, a customary representation by the
Purchaser that Rule 144 applies to the shares of Common Stock represented
thereby, and (B) cause its counsel to deliver to the Transfer Agent one or more
blanket opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act. From and after the
earlier of such dates, upon a Purchaser’s written request, the Company shall
promptly, and in any event within 3 business days of receipt of such
certificates, cause certificates evidencing the Purchaser’s Securities to be
replaced with certificates which do not bear such restrictive legends, and
Underlying Shares subsequently issued upon due exercise of the Warrants shall
not bear such restrictive legends provided, if applicable, the Rule 144
certificate is provided. When the Company is required to cause an unlegended
certificate to replace a previously issued legended certificate, if: (1) the
unlegended certificate is not delivered to a Purchaser within three (3) Business
Days of submission by that Purchaser of a legended certificate and supporting
documentation to the Transfer Agent as provided above and (2) prior to the time
such unlegended certificate is received by the Purchaser, the Purchaser, or any
third party on behalf of such Purchaser or for the Purchaser’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates. The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In. The Company shall pay
all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchasers.
 
(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
(d) Notwithstanding the removal of legends as provided in Section 6.2(b) and
subject in all respects to the requirements of a Purchasers’ custodian, until a
Purchaser’s Shares are sold pursuant to a Registration Statement or Rule 144
(without volume or manner restrictions) becomes available to the Purchaser, the
Purchaser shall continue to hold such shares in the form of a definitive stock
certificate and shall not hold the shares in street name or in book-entry form
with a securities depository.
 
7. Termination; Liabilities Consequent Thereon. This Agreement may be terminated
and the transactions contemplated hereunder abandoned at any time prior to the
First Closing only as follows:
 
(a) by any Purchaser (with respect to itself only), upon notice to the Company
if the conditions set forth in Section 5.1 shall not have been satisfied on or
prior to the fourth Trading Day following the date of this Agreement; or
 
(b) by the Company, upon notice to the Purchasers if the conditions set forth in
Section 5.2 shall not have been satisfied on or prior to the fourth Trading Day
following the date of this Agreement; or
 
(c) at any time by mutual agreement of the Company and the Purchasers; or
 
(d) by any Purchaser (with respect to itself only), if there has been any breach
of any representation or warranty or any material breach of any covenant of the
Company contained herein and the same has not been cured within 15 days after
notice thereof (it being understood and agreed by each Purchaser that, in the
case of any representation or warranty of the Company contained herein which is
not hereinabove qualified by application thereto of a materiality standard, such
representation or warranty will be deemed to have been breached for purposes of
this Section 7(d) only if such representation or warranty was not true and
correct in all material respects at the time such representation or warranty was
made by the Company); or
 
 
-19-

--------------------------------------------------------------------------------

 
(e) by the Company, if there has been any breach of any representation, warranty
or any material breach of any covenant of any Purchaser contained herein and the
same has not been cured within 15 days after notice thereof (it being understood
and agreed by the Company that, in the case of any representation and warranty
of the Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation or warranty
will be deemed to have been breached for purposes of this Section 7(e) only if
such representation or warranty was not true and correct in all material
respects at the time such representation or warranty was made by such
Purchaser).
 
In the event of termination by the Company or any Purchaser of its obligations
to effect the First Closing or the Additional Closing pursuant to this Section
7, written notice thereof shall forthwith be given to the other Purchasers and
the other Purchasers shall have the right to terminate their obligations to
effect the First Closing or the Additional Closing upon written notice to the
Company and the other Purchasers. Any termination pursuant to this Section 7
shall be without liability on the part of any party, unless such termination is
the result of a material breach of this Agreement by a party to this Agreement
in which case such breaching party shall remain liable for such breach
notwithstanding any termination of this Agreement.
 
8. Agreements of the Company.
 
8.1 Lock-Up. The Company agrees that it will not, until 90 days after the
effective date of the Registration Statement (the “Registration Effective
Date”), offer to sell, solicit offers to purchase or sell any of its capital
stock or securities convertible into or exchangeable or exercisable for its
capital stock, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for its capital
stock, without the prior written consent of the Majority Purchasers; provided,
however, that the foregoing shall not preclude the Company from issuing a pure
debt instrument or from issuing stock options or Common Stock issuable upon
exercise of outstanding options and warrants, or pursuant to employee benefit or
stock purchase plans. The Company has not offered to sell, solicited offers to
purchase or sold any securities during the six months preceding the date of this
Agreement, and the Company will not offer to sell, solicit offers to purchase or
sell, any securities during the six months following the date of this Agreement,
that would be required to be integrated with the offer and sale of the
Securities so as to require registration of the offer and sale of the Securities
under the Securities Act of 1933, as amended.
 
8.2 Mergers. The Company agrees that it will not, prior to the date that is six
(6) months from the Registration Effective Date, consummate a merger or other
consolidation that could result in short swing liability under Section 16 of the
Securities Exchange Act of 1934 (“Section 16”) for any Purchaser; provided,
however, that the foregoing shall not preclude the Company from entering into a
definitive agreement with respect to such merger or other business combination.
 
 
-20-

--------------------------------------------------------------------------------

 
8.3 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Operative Agreements, the
Company covenants and agrees that neither it nor any other person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
 
  8.4.  Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.
 
   8.5   Listing of Common Stock.
 
The Company hereby agrees to use best efforts to maintain the listing of the
Common Stock on a Trading Market, and as soon as reasonably practicable
following the Closing (but not later than the earlier of the Effective Date and
the first anniversary of the Closing Date) to list all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares and Warrant Shares, and will take
such other action as is necessary to cause all of the Shares and Warrant Shares
to be listed on such other Trading Market as promptly as possible. The Company
will take all action reasonably necessary to continue the listing and trading of
its Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.
 
8.6 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Operative Agreements unless the same consideration is also offered to
all of the parties to the Operative Agreements. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
8.7 Indemnification of Purchasers. Subject to the provisions of this Section
8.7, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Operative Documents. If any action shall be brought against any Purchaser Party
in respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Operative Documents.
 
 
-21-

--------------------------------------------------------------------------------

 
9. Miscellaneous Provisions.
 
9.1  Public Statements or Releases. The Company shall by 8:30 a.m. Eastern time
on the business day following the date hereof, issue a press release and file a
Current Report on Form 8-K, copies of each of which shall be provided to the
Purchasers for review, disclosing the transactions contemplated hereby and make
such other filings and notices in the manner and time required by the SEC. The
Company and each Purchaser shall consult with each other in issuing any press
releases and/or filing any Current Reports on Form 8-K or other such SEC
Documents with respect to the transactions contemplated hereby, and none of the
parties to this Agreement shall make, issue, or release any announcement,
whether to the public generally, or to any of its suppliers or customers, with
respect to this Agreement or the transactions provided for herein, or make any
statement or acknowledgment of the existence of, or reveal the status of, this
Agreement or the transactions provided for herein, without the prior consent of
the other parties, which shall not be unreasonably withheld or delayed,
provided, that nothing in this Section 9.1 shall prevent any of the parties
hereto from making such public announcements as it may consider necessary in
order for it to satisfy its legal obligations, but to the extent not
inconsistent with such obligations, it shall provide the other parties with an
opportunity to review and comment on any proposed public announcement before it
is made.
 
9.2  Further Assurances. Each party agrees to cooperate fully with the other
party and to execute such further instruments, documents and agreements and to
give such further written assurances, as may be reasonably requested by the
other party to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.
 
9.3  Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.
 
9.4  Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.
 
9.5  Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be in writing and shall be sent by postage prepaid first class
mail, courier or telecopy or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder, and shall be
deemed sufficient upon receipt when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or three (3) business days
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below:
 
(a) All correspondence to the Company shall be addressed as follows:
 

 
20425 Seneca Meadows Parkway
Germantown, Maryland 20876
Attention: Edward M. Rudnic, Ph.D.
President and Chief Executive Officer
Facsimile: (301) 944-6700
          with a copy to          
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York
Attention:  Frederick W. Kanner, Esq.
Facsimile:    (212) 259-6333
 


 
-22-

--------------------------------------------------------------------------------

 
(b) All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.
 
(c) Any entity may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.
 
9.6  Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.
 
9.7  Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
9.8  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Injunctive
Relief.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal and substantive laws of the State of New York and without regard to any
conflicts of laws concepts which would apply the substantive law of some other
jurisdiction.
 
(b) Each of the parties hereto irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(c) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to seek, equitable
relief of a kind appropriate in light of the nature of the ongoing or threatened
Irreparable Breach, which relief may include, without limitation, specific
performance or injunctive relief; provided, however, that if the party bringing
such action is unsuccessful in obtaining the relief sought, the moving party
shall pay the non-moving party’s reasonable costs, including attorney’s fees,
incurred in connection with defending such action. Such remedies shall not be
the parties’ exclusive remedies, but shall be in addition to all other remedies
provided in this Agreement.
 
 
-23-

--------------------------------------------------------------------------------

 
9.9  Amendments. This Agreement may not be amended or modified except pursuant
to an instrument in writing signed by the Company and the Majority Purchasers;
notwithstanding the foregoing, Section 8.2 hereof cannot be amended or waived
without the consent of any purchaser that could incur short swing liability
under Section 16.
 
9.10  Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
 
9.11 Expenses. Each party will bear its own costs and expenses in connection
with this Agreement.
 
9.12Assignment. The rights and obligations of the parties hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of each party. No party may assign its rights or obligations under this
Agreement or designate another person (i) to perform all or part of its
obligations under this Agreement or (ii) to have all or part of its rights and
benefits under this Agreement, in each case without the prior written consent of
the other party, provided, however, that a Purchaser may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors; provided, that no such assignment shall affect the
obligations of such Purchaser hereunder. In the event of any assignment in
accordance with the terms of this Agreement, the assignee shall specifically
assume and be bound by the provisions of the Agreement by executing and agreeing
to an assumption agreement reasonably acceptable to the other party.
 
9.13  Survival. The respective representations and warranties given by the
parties hereto shall survive the Closing Dates and the consummation of the
transactions contemplated herein.
 
9.14  Counterpart. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
 
-24-

--------------------------------------------------------------------------------

 
9.15  Entire Agreement. This Agreement and the Registration Rights Agreement
constitute the entire agreement between the parties hereto respecting the
subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral. No modification, alteration, waiver or change
in any of the terms of this Agreement shall be valid or binding upon the parties
hereto unless made in writing and duly executed by the Company and the Majority
Purchasers.
 
9.16  Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Operative Agreement are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Operative Agreement. Nothing contained herein or in any other Operative
Agreement, and no action taken by any Purchaser pursuant hereto or thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Agreements and the
Company acknowledges that the Purchasers are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Operative Agreements. Each Purchaser confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Operative Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
 
9.17  Equal Treatment of Purchasers. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any of the Operative Agreements unless the same consideration is
also offered to all of the parties to the Operative Agreements. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.
 
9.18  Costs of Enforcement. In the event that legal proceedings are commenced by
any party to this Agreement against another party to this Agreement in
connection with this Agreement or the other Operative Agreements, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
[Signature Page to Follow]
 
 
-25-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.
 

          MIDDLEBROOK PHARMACEUTICALS, INC.   
   
   
      By:  

--------------------------------------------------------------------------------

Name: Edward M. Rudnic, Ph.D.   Title: President and Chief Executive Officer

 
 
THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS SECURITIES PURCHASE
AGREEMENT.
 


 


 


Signature Page to Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
 
SCHEDULE OF PURCHASERS
 
Purchaser Name and Address
Number of Shares to be Purchased
Number of Warrants to be Purchased
Aggregate Purchase Price
Closing Date
                                                                               
                                                                               
                                                                               
                   



 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 


 
FORM OF WARRANT
 


 


 

--------------------------------------------------------------------------------

 

Exhibit C
 


 
LEGAL OPINION
 
[Note: Opinion will be subject to customary assumptions and qualifications]
 
1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware, with the corporate power and authority necessary
to own and lease its properties and to conduct its business as described in the
SEC Documents. The Company is qualified to do business as a foreign corporation
in the State of Maryland.
 
2. The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Operative Agreements and to issue
and deliver the Securities. The Company has taken all necessary corporate action
to authorize its execution, delivery and performance of each of the Operative
Agreements and the issuance and delivery of the Securities.


3. Each of the Operative Agreements has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company and
is enforceable against the Company in accordance with its terms except as
limited by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws of general application now or hereafter in effect
affecting the rights and remedies of creditors; (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity); (c) the effect of judicial decisions which have held that certain
provisions are unenforceable when their enforcement would violate the implied
covenant of good faith and fair dealing, or would be commercially unreasonable,
or where their breach is not material; or (d) the discretion of the court before
which any proceeding therefor may be brought, and except as the right to
indemnification or contribution set forth in the Operative Agreements may be
limited by public policy or applicable securities laws.


4. The execution, delivery and performance of the Operative Documents and the
issuance and sale of the Shares and Warrants by the Company pursuant to the
terms of the Purchase Agreement on the date hereof have been duly authorized all
required corporate action on the part of the Company and its stockholders. When
issued and delivered in accordance with the terms of the Purchase Agreement
against payment of the purchase price therefor, the Shares will be validly
issued, full paid and nonassessable. The Underlying Shares have been duly
authorized and reserved for issuance by the Company and, when issued in
accordance with the terms of the respective Warrants, will be validly issued,
fully paid and nonassessable.


5. The execution, deliver and performance of the Operative Agreements do not,
and the issuance and sale of the Shares and Warrants on the date hereof as
contemplated by the Purchase Agreement will not, (a) conflict with or violate
the Company’s Sixth Restated Certificate of Incorporation, as amended, or its
Amended and Restated Bylaws, (b) conflict with or violate any judgment, order or
decree of any court or governmental authority which to our knowledge is
applicable to the Company or any of its properties, (c) result in a material
violation, or conflict with, any U.S. federal or New York State statute, rule or
regulation, or any provision of the Delaware General Corporation Law, in any
case known to us to be applicable to the Company or its properties or (d) result
in a material default by the Company under any of the contracts or agreements
filed as exhibits to the SEC Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
6. No consent, approval or authorization of or designation, declaration or
filing with, any U.S. federal or New York State governmental authority, or any
governmental authority, pursuant to the Delaware General Corporation Law, on the
part of the Company is required in connection with the valid execution, delivery
and performance of the Operative Agreements, or the offer, sale or issuance of
the Shares or the Warrants, other than (a) such as have been made or obtained;
(b) compliance with the Blue Sky laws or federal securities laws applicable to
the offering of the Shares, the Warrants and the Underlying Shares; and (c) the
filing of a Registration Statement in accordance with the requirements of the
Registration Rights Agreement.


7. Assuming (i) the accuracy and completeness of the representations and
warranties of each of the Investors set forth in the Purchase Agreement and (ii)
that neither the Company nor any other person (including, without limitation,
any placement agent for the transactions contemplated by the Purchase Agreement)
has engaged in any activity that would be deemed a “general solicitation” under
the provisions of Regulation D under the Securities Act, the offer, issuance and
sale of the Securities being purchased by the Purchasers at the Closing and the
Additional Closing on the terms and conditions contemplated by the Purchase
Agreement constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act (it being understood that we need express no
opinion as to any subsequent resales of the Securities by the Purchasers).
 
 
-2-

--------------------------------------------------------------------------------

 
 
Schedule I


SCHEDULE OF LOCK-UP AGREEMENTS


Edward M. Rudnic, Ph.D., President and Chief Executive Officer


Robert C. Low, CPA, Vice President, Finance and Chief Financial Officer


Beth A. Burnside, Ph.D., Vice President, Pharmaceutical Research


Donald J. Treacy, Jr., Ph.D., Vice President, Analysis and Pharmaceutical
Quality


Sandra E. Wassink, Vice President, Pharmaceutical Development Operations


HealthCare Ventures group


 
 

--------------------------------------------------------------------------------

 


Appendix I




FORM OF INVESTOR QUESTIONNAIRE
 
 
 
 
 
 

--------------------------------------------------------------------------------

 